Citation Nr: 0306818	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  01-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


REMAND

The veteran had active service in the Air Force from December 
1951 to January 1972.  The veteran died in February 1999; the 
appellant is the veteran's widow.  

In an August 2000 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, the appellant's claim for service connection 
for the cause of the veteran's death was denied.  The 
appellant submitted a timely Notice of Disagreement (NOD); 
however, due to the transfer of the file from the 
Philadelphia RO to the St. Petersburg RO, there is some 
question as to the exact date of receipt of the NOD.  
Nonetheless, the St. Petersburg RO offered the appellant a de 
novo review of the claim in September 2001, which the 
appellant accepted later that month, and issued the Statement 
of the Case (SOC) in October 2001.  After the appellant 
submitted additional evidence and her substantive appeal, the 
RO issued a Supplemental Statement of the Case (SSOC) in 
December 2001.  

The appellant also requested a personal hearing to be held at 
the RO, as well as a hearing before a Member of the Board of 
Veterans' Appeals (Board).  The appellant appeared at the RO 
at a hearing before a Decision Review Officer (DRO) on 
January 16, 2002; the transcript from that hearing has been 
associated with the claims file.  She also submitted 
additional evidence to the RO on February 27, 2002.  The 
appellant withdrew her request for a Travel Board hearing in 
a written statement submitted in March 2002.

The RO transferred the case to the Board on April 12, 2002.  
However, the evidence of record did not include any DRO 
decision or associated SSOC in relation to the January 2002 
DRO hearing or the evidence submitted in February 2002.  It 
appears that the case was transferred to the Board prior to 
the completion of action by the DRO.  A remand in this case 
is therefore required so that the DRO may issue a decision 
and a SSOC.  See 38 C.F.R. § 3.2600 (2002).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. was enacted into 
law.  Implementing regulations were published by VA in August 
2001, and made effective from date of the law's enactment.  
See 66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The VCAA 
eliminated the concept of a well-grounded claim and redefined 
VA's obligations with respect to the duty to notify and the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The Board notes that the RO did not address any of the 
provisions of the VCAA in the October 2001 SOC or in the 
December 2001 SSOC.  Because of the change in the law brought 
about by the VCAA, action by the RO is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  It is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.

This case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 
38 C.F.R. § 3.159).

2.  The DRO should readjudicate the 
appellant's claim on the appropriate legal 
basis and with consideration of all 
pertinent regulations.  The DRO should 
consider all of the evidence of record, 
including the January 2002 DRO hearing, 
the evidence submitted by the appellant in 
February 2002, and any additional evidence 
obtained by the RO pursuant to this 
remand.

3.  If the benefit sought on appeal remains denied, 
the appellant and the appellant's representative 
should be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, 
to include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue currently on appeal, including the VCAA.  An 
appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




